Exhibit 10.2

 

Execution Version

 

December 23, 2013

 

Roger A. Fox

 

Eagle Rock Energy

 

1415 Louisiana Street, Suite 2700

 

Houston, TX 77002

 

Re: Your Restricted Unit Award

 

Dear Roger A. Fox:

 

Eagle Rock Energy G&P, LLC (the “Company”) previously granted you awards of
restricted units (each an “Award”) under the Eagle Rock Energy Partners Long
Term Incentive Plan (the “Plan”) pursuant to certain Restricted Unit Agreements
by and between the Company and you (each an “Award Agreement”).
Section 4(b)(iii) of each Award Agreement contains a provision whereby the
compensation committee of the board of directors of the Company (the
“Compensation Committee”) may elect to vest all or any portion of the restricted
units that remain unvested on the date of your termination without Cause or for
Good Reason. In reviewing this provision, the Compensation Committee determined
at a meeting held December 19, 2013 that it wants to cause the accelerated
vesting of all unvested restricted units held by you to occur on your date of
termination without Cause or for Good Reason during the Protection Period (as
defined in the Executive Change of Control Agreement between the Company and
you), with any settlement due to you as a result of such acceleration being made
in accordance with the terms and conditions of the Plan and each Award
Agreement; provided that a termination that is coupled with an offer of
employment with a successor in interest (“Successor”) to Eagle Rock Energy
Partners, L.P. (the “Partnership”) or the midstream business unit of the
Partnership as a result of a Change of shall not result in any accelerated
vesting pursuant to this sentence.

 

Notwithstanding the foregoing, to the extent that your Awards are converted into
comparable awards by, and in the equity of, a Successor, such Successor shall
provide benefits equal to what you are entitled to under this letter (“Letter”).
For the avoidance of doubt, any Successor shall cause the accelerated vesting of
all unvested amounts under any comparable awards held by you to occur on your
date of termination without Cause or for Good Reason during the Protection
Period (as defined in the Executive Change of Control Agreement between the
Company and you) from the Successor or one of its affiliates, with any
settlement due to you as a result of such acceleration being made in accordance
with the terms and conditions of the Successor’s equity plan and applicable
award agreement pursuant to which the comparable award was granted.

 

You are not required to take any further action to accept the terms and
conditions of the Letter.  Simply retain a copy of this letter for your records.
Except for the Letter, your Award Agreements will continue in full force and
effect. Capitalized terms used but not defined herein shall have the meaning
given such terms under the Plan or your Award Agreements, as applicable.

 

If you have any questions, please contact Lynda Irvine at (281) 408-1209.

 

Sincerely,

 

 

 

Eagle Rock Energy G&P, LLC

 

 

 

By:

/s/ Joseph A. Mills

 

 

 

Name: Joseph A. Mills

 

 

 

Title: Chairman and Chief Executive Officer

 

 

--------------------------------------------------------------------------------